Title: To John Adams from Alexander White, 13 December 1799
From: White, Alexander
To: Adams, John



Sir
Leesburg 13th. Decr. 1799

Being overtaken by a Snow Storm at this place on my way from Washington to Winchester I embrace the opportunity which the leisure of a day affords, to communicate information which may perhaps be useful or satisfactory—In the letter from the Commissioners to the President of 21st Ulo. they express an opinion, that a good house in a convenient situation may be provided at the seat of Goverment for the use of the President until that intended for his permanent residence shall be finished. It was not thought proper in a public letter to be more particular; but the houses alluded to were, One building and in great forwardness near the Presidents Square, by Mr Taylor of Virginia, and two new houses built by Mr. Carroll and Mr Law, near the Capital—Any one of these three is better than the President of the U. States, as such, has resided in—
I am not authorised by any of those Gentlemen to make an offer, or to propose terms, but the fact I know to be as stated, that these houses are attainable, and I presume on moderate rent. It has been observed to me that the Word Vicinity in our letter abovementioned is of too vague a signification, and might be constrived to include George Town. I confess the word is rather of indefinite meaning Yet the manner in which it is introduced in that letter appears to me to exclude both George Town and the Presidents house; For myself I really in penning that letter, carried my Idea no further then the squares adjacent to the Capital Square; on which (in addition to a number of houses of some standing,) six large brick houses have been lately erected, and another is commenced, for Taverns and Boarding houses, exclusive of Mr Laws house abovementioned—Mr Law and Mr. Carroll are laying in materials, and preparing to build seven more large brick houses on the same Squares which they assure me will be finished in time for the accommodation of Congress—Thus without going further I think the Members of Congress will be better lodged than they ever have been; and certainly more convenient to the house of their Session—
Some of the Heads of Departments and Clerks of the Executive Officers, I am told have been content with houses in George Town, leaving a number of very good houses already built, and other building in the City, much more convenient to the Scene of their business untenanted; So that there seems no doubt of those branches of Goverment being satisfactorily accommodated—I expect to remain in Virginia about three weeks, and am with sentiments of the highest respects / Sir / Your most Obt Servt

Alex White